351 F.2d 951
Allen N. BRUNWASSER, Appellant,v.PITTSBURGH NATIONAL BANK, a Corporation, and John S. Warwick.
No. 15270.
United States Court of Appeals Third Circuit.
Argued October 21, 1965.
Decided November 12, 1965.
Rehearing Denied December 27, 1965.

Appeal from the United States District Court for the Western District of Pennsylvania; Wallace S. Gourley, Judge.
Allen N. Brunwasser, Pittsburgh, Pa., pro se.
B. A. Karlowitz, Pittsburgh, Pa. (Patterson, Crawford, Arensberg & Dunn, Pittsburgh, Pa., on the brief), for appellee Pittsburgh Nat. Bank.
John M. Brant, Atty., Dept. of Justice, Washington, D. C. (John B. Jones, Jr., Acting Asst. Atty. Gen., Meyer Rothwacks, Atty., Dept. of Justice, Washington, D. C., Gustave Diamond, U. S. Atty., James P. McKenna, Jr., Asst. U. S. Atty., on the brief), for John S. Warwick.
Before McLAUGHLIN, FORMAN and GANEY, Circuit Judges.
PER CURIAM.


1
The order of the United States District Court for the Western District of Pennsylvania of November 6, 1964 granting the motion for summary judgment on behalf of the Pittsburgh National Bank and John S. Warwick, defendants, and denying the motion for summary judgment of Allen N. Brunwasser, plaintiff, was proper and will be affirmed.